DETAILED ACTION
	This action is in response to the applicant’s reply filed on May 17, 2022.  Claims 1-29 are pending and addressed below. 

Response to Amendment
Claims 1-8, 15, 17, and 19-23 are amended. Claims 1-29 are pending and addressed below.
 
The new ground of rejection set forth below for claims 1-14 [under 35 USC 103, for this particular situation] is necessitated by Applicant’s amendment filed on May 17, 2022. In particular, claims have been amended to include “positioning a plugging device retainer in the wellbore between the first flow restrictor and a surface of the earth; releasing plugging devices into the wellbore, the released plugging devices being longitudinally spaced away from the first flow restrictor by the plugging device retainer”.
For these reasons, the present action is properly made final.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, with respect to 15-29 have been fully considered and are persuasive.  The rejections of claims 15-29 have been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on February 24, 2022 have been considered by the Examiner. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al., US2016/0333680 (hereinafter Richter) in view of Watson et al., US 2017/0260828 (hereinafter Watson).
Claim 1: Richter discloses a method of treating a subterranean well (method of re-treating a well with pre-existing fractures, abstract), the method comprising: 
positioning a first flow restrictor (downhole tool 18 can be an isolation device such as a bridge plug or retrievable or  non-retrievable packer, par [0058]) in a wellbore (well 10) that penetrates an interval of an earth formation (see Fig 5A-5D); 
releasing plugging device into the wellbore (diverter may be optionally pumped from the surface, see arrows, to form plugs 40, 42, see Fig 5C, par [0074]), the release plugging devices being longitudinally spaced away from the first flow restrictor (downhole tool 18 is longitudinally spaced from the surface of the wellbore, see Fig 5A-5D);
then displacing the first flow restrictor (18) along the wellbore (10) away from a surface of the well (drill rig is shown at surface, see Fig 2A-2C), thereby permitting flow into a first section of the interval (upper zone 32)  from a section of the wellbore (10) between the first flow restrictor (18) and the surface (see Fig 5B) (tool 18 may be selectively set to provide isolation between the upper zone 32 of the well 10, where the fracturing treatment fluid is injected, and the bottom zone 30 of the well 10 below the isolation device 18, par [0073]); 
blocking the flow from the wellbore section into the first interval section (diverter may be optionally pumped to form plugs 40, 42, see Fig 5C, par [0074]); and 
displacing the first flow restrictor (18) along the wellbore (10) away from the surface of the well (see Fig 5C-5D), thereby permitting unrestricted flow from the wellbore section into a second section of the interval (one or more successive fracturing treatments can then be iteratively pumped each time the downhole tool 18 is advanced to a successive target depth, see Fig 5D, par [0075]), in which the second interval section (bottom zone 30) is farther along the wellbore from the surface than the first interval section (see Fig 5D).
Richter fails to disclose positioning a plugging device retainer in the wellbore between the first flow restrictor and a surface of the earth and releasing plugging devices into the wellbore, the released plugging devices being longitudinally spaced away from the first flow restrictor by the plugging device retainer.
Watson discloses a method of releasing plugging devices (60) into a wellbore (14) (see Fig 14, par [0141]). The method includes positioning a plugging device retainer (container 202) in the wellbore (14) between a first flow restrictor (plug 210) and the surface. Plugging devices are released into the wellbore at a location longitudinally spaced away from the first flow restrictor (210) by the plugging device retainer (202) (see Fig 14, par [0141]-[0146]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the releasing plugging devices into the wellbore to include the use of a plugging device retainer longitudinally spaced away from the flow restrictor as disclosed by Watson, as this modification would have allowed for releasing the plugging devices at a desired location within the wellbore instead of conveying the plugging devices from the surface of the wellbore to the desired location (Fig 14, par [0141]).
Claim 2: Richter, as modified by Watson, discloses the permitting flow into the first section (Richter, upper section 32 with fracture zones 12, 14) of the interval comprises the first flow restrictor (18) restricting fluid flow from the portion of the wellbore into the second interval section (Richter, tool 18 may be held in place by the cable 20 and/or selectively set mechanically and/or chemically to provide isolation between the upper zone 32 of the well 10, where the fracturing treatment fluid is injected, and the bottom zone 30 of the well 10 below the isolation device 18, see Fig 5A-5C, par [0073]).
Claim 3: Richter, as modified by Watson, discloses the blocking comprises plugging devices (Richter, diverter including ball sealers) preventing the flow into the first interval section (Richter, a diverter may optionally be pumped, according to some embodiments, to form respective plugs 40, 42, to lower the leakoff rate into the upper fractures 12, 14, as seen in Fig 5C, par [0074], conventional zonal isolation and diversion techniques may be used to isolate the treated zone such as pumping degradable and/or soluble ball sealers, par [0108]).
Claim 4: Richter, as modified by Watson, discloses the plugging devices (diverter including ball sealers) are released into the wellbore during the permitting flow into the first section of the interval (Richter, a diverter may optionally be pumped, according to some embodiments, to form respective plugs 40, 42, to lower the leakoff rate into the upper fractures 12, 14, as seen in Fig 5C, par [0074], conventional zonal isolation and diversion techniques may be used to isolate the treated zone such as pumping degradable and/or soluble ball sealers, par [0108]).
Claim 5: Richter, as modified by Watson, discloses the plugging devices (Richter, diverter including ball sealers) are released into the wellbore after the permitting flow into the first section (upper section 32) of the interval and prior to the permitting unrestricted flow from the portion of the wellbore into the second section (Richter, bottom zone 30 located below 18 including fractures 16, see Fig 5A-C, par [0073]) of the interval (once the fracturing treatment of the upper section 32 fracture zones 12, 14 is completed, a diverter may optionally be pumped, according to some embodiments, to form respective plugs 40, 42, to lower the leakoff rate into the upper fractures 12, 14, as seen in Fig 5C, par [0074], conventional zonal isolation and diversion techniques may be used to isolate the treated zone such as pumping degradable and/or soluble ball sealers, par [0108]).
Claim 6: Richter, as modified by Watson, discloses the first flow restrictor (18) is positioned between the first and second interval sections (Richter, upper zone 32 and bottom zone 30) during the permitting flow into the first section of the interval (Richter, upper zone 32) and prior to the permitting unrestricted flow from the portion of the wellbore into the second section of the interval (bottom zone 30) (Richter, tool 18 may be held in place by the cable 20 and/or selectively set mechanically and/or chemically to provide isolation between the upper zone 32 of the well 10, where the fracturing treatment fluid is injected, and the bottom zone 30 of the well 10 below the isolation device 18, see Fig 5B, par [0073]).
Claim 7: Richter, as modified by Watson, discloses the second interval section (bottom zone 30 with fractures 16) is positioned between the first interval section (Richter, upper zone 32 with fractures 12, 14) and the first flow restrictor (18) during the permitting unrestricted flow from the portion of the wellbore into the second section of the interval (one or more successive fracturing treatments can then be iteratively pumped each time the downhole tool 18 is advanced to a successive target depth, see Fig 5D, par [0075]).
Claim 8: Richter, as modified by Watson, discloses the displacing the first flow restrictor (18) along the wellbore (10) away from the surface, thereby permitting unrestricted flow from the portion of the wellbore into the second section of the interval (Richter, bottom zone 30 with fractures 16), comprises displacing the first flow restrictor (18) by the flow (Richter, pumping a motive fluid into the well at a flow rate effective to displace the tool in the well past one or more open fracture zones, par [0041], motive fluid is pumped from the surface behind the tool 18, it is pushed down toward the toe 24 of the well 10, par [0059]).
Claim 9: Richter, as modified by Watson, discloses the first flow restrictor (18) is included in a tool assembly secured to a conveyance (cable 20) that limits displacement of the tool assembly along the wellbore (Richter, tool 18 can be an isolation device, a perforating tool, a combination isolation device/perforating tool, a logging tool or the like, par [0058], tool 18 may be held in place by the cable 20, Fig 5B, par [0073]).
Claim 12: Richter, as modified by Watson, discloses the tool assembly (18) displaces along the wellbore during the permitting flow into the first section of the interval (Richter, pumping a motive fluid into the well at a flow rate effective to displace the tool in the well past one or more open fracture zones, par [0041], motive fluid is pumped from the surface behind the tool 18, it is pushed down toward the toe 24 of the well 10, par [0059], [0072]).
Claim 13: Richter, as modified by Watson,  discloses the first flow restrictor (18) restricts or prevents flow through an annulus surrounding the first flow restrictor (Richter, tool 18 may be selectively set mechanically and/or chemically to provide isolation, of fluid, between the upper zone 32 of the well 10, where the fracturing treatment fluid is injected, and the bottom zone 30 of the well 10 below the isolation device 18, par [0036], [0073], this would necessarily seal the annuls around tool 18).
Claim 14: Richter, as modified by Watson, discloses the plugging devices (shown in Fig 2) are conveyed along the wellbore with a tool assembly that includes the first flow restrictor  (Richter, downhole tool 18, Watson, perforating assembly 24 includes plugging device dispensing tool 26 with container 36) during the permitting flow into the first section of the interval (Watson, Fig 1-3, par [0078] [0083]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Watson as applied to claim 9, and further in view of Tolman et al., US 2001/0050172 (hereinafter Tolman).
Claims 10: Richter, as modified by Watson, discloses the tool assembly (18) may be an isolation device, a perforating tool, a combination isolation device/perforating tool, a logging tool or the like (Richter, par [0058]).
Richter is silent as to the tool assembly includes a second flow restrictor longitudinally spaced apart from the first flow restrictor.
Tolman discloses a tool assembly (BHA shown in Fig 6) that includes a second flow restrictor longitudinally spaced from the first flow restrictor (upper inflatable sealing element 121 and the lower inflatable sealing element 123 are longitudinally spaced from each other, see Fig 6, par [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tool assembly of Richter as modified by Watson, with the tool assembly as disclosed by Tolman, as the need to for a tool assembly would have led one skilled in the art to choose an appropriate tool assembly, such as the BHA with straddle-packer inflatable sealing mechanism 125 as disclosed by Tolman. Therefore, choosing the appropriate tool assembly as disclosed by Tolman would merely be a simple substitution of one known element for another would obtain the predictable result of providing hydraulic isolation to be achieved above and below the diversion tool (Tolman, Fig 6, par [0015], [0117]). , id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 11: Richter and Watson, as modified by Tolman, discloses permitting flow into the first section of the interval (Richter, upper zone 32 with fractures 12, 14, Tolman, previously placed perforations 240, 241, to create new hydraulic fractures 242, par [0117])  comprises permitting flow into the first interval section from the wellbore between the first and second flow restrictors (Tolman, treatment fluid is pumped down the interior of coiled tubing 106 and exits at circulation port 114, into the wellbore, and then be positively forced to enter the targeted perforations 240, 241, see Fig 6, par [0117]).

Allowable Subject Matter
Claims 15-29 are allowed.
The following is a statement of reasons for the indication of allowance:  Claims 15-29 are allowable over the closest prior art “herein Richter et al., US2016/0333680 (hereinafter Richter)”, for the following reasons:

Richter discloses a system for treating a subterranean well, comprising: 
a first flow restrictor (downhole tool 18) that restricts flow through an annulus surrounding the flow restrictor (18) and plugging devices (plugs 40, 42) released into a portion of the wellbore positioned above the first flow restrictor (18);
in which plugging devices (40, 42) are spaced longitudinally away (released from surface) from the first flow restrictor (18) without restricting flow between the portion of the wellbore and the first flow restrictor (18), thereby permitting flow from the portion of the wellbore into a first section (upper “heel” section 32 with perforations 12, 14) of an interval of an earth formation prior to the flow in the first interval section being blocked by the plugging devices.
Richter does not disclose a plugging device retainer disposed in a wellbore between the first flow restrictor and a surface of the earth: and plugging devices released into a portion of the wellbore positioned between plugging device retainer and the surface of the well, in which the plugging device retainer is adapted to space the released plugging devices longitudinally away from the first flow restrictor without restricting flow between the portion of the wellbore and the first flow restrictor

Richter fails to suggest alone, or in combination, the limations of “plugging devices released into a portion of the wellbore positioned between the plugging device retainer and the surface in which the plugging device retainer is adapted to space the released plugging devices longitudinally away from the first flow restrictor without restricting flow between the portion of the wellbore and the first flow restrictor” as recited in claim 15.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limations of claims 15-29.

Conclusion
Claims 1-14 are rejected. Claims 15-29 are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676